              Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 1 of 46



     LAWRENCE VANDYKE
1    Deputy Assistant Attorney General
2    Environment & Natural Resources Division
     U.S. Department of Justice
3
     Additional counsel listed on signature page
4
     Attorneys for Federal Defendants
5
6                             IN THE UNITED STATES DISTRICT COURT

7                                   FOR THE DISTRICT OF ARIZONA

8
9
      Save the Scenic Santa Ritas, et al.,
10           Plaintiffs,
11    v.                                              No. 4:19-cv-00177-TUC-JAS (Lead)
                                                      No. 4:19-cv-00205-TUC-JAS (C)
12    U.S. Army Corps of Engineers, et al.,
13                                                    FEDERAL DEFENDANTS’ ANSWER
              Federal Defendants,
                                                      TO SSSR’S AMENDED COMPLAINT
14
      and
15
      Rosemont Copper Co.,
16
              Defendant-Intervenor.
17
            Pursuant to Federal Rule of Civil Procedure 8(b), Federal Defendants United
18
     States, the U.S. Army Corps of Engineers (“Corps”) and D. Peter Hemlinger in his
19
     official capacity as Brigadier General, by and through undersigned counsel, hereby
20
     submit their Answer to the allegations contained in the Save the Scenic Santa Ritas, et al.
21
     (“Plaintiffs” or “SSSR”)’s June 4, 2019 “Amended Complaint for Vacatur, Equitable,
22
     Declaratory and Injunctive Relief,” ECF No. 52-2 (hereinafter “Complaint”). The
23
     numbered paragraphs of this Answer correspond to the numbered paragraphs in
24
     Plaintiffs’ Amended Complaint.
25
26
27
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                             1
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 2 of 46




1           The headings and subheadings within the Complaint do not contain allegations
2    that require a response. To the extent a response is required, the allegations contained in
3    the headings and subheadings are denied.
4    1.     The allegations in the first sentence of this paragraph consist of Plaintiffs’
5    characterization of their case, to which no response is required. Federal Defendants
6    admit the allegations in the second sentence.
7    2.     The allegations in this paragraph purport to characterize the Corps’ Clean Water
8    Act (“CWA”) Section 404 permit to Rosemont Copper Company (“Rosemont”), which
9    speaks for itself and is the best evidence of its contents. Federal Defendants deny any
10   allegation inconsistent with the CWA Section 404 permit.
11   3.     The allegations in this paragraph purport to characterize the Corps’ CWA Section
12   404 permit for the challenged project, which speaks for itself and is the best evidence of
13   its contents. Federal Defendants deny any allegation inconsistent with the CWA Section
14   404 permit.
15   4.     The Federal Defendants deny the allegations in this paragraph because the term
16   “stunning beauty” is vague and ambiguous and therefore Federal Defendants lack
17   sufficient information to form a belief about the allegations.
18   5.     The allegations in this paragraph consist of Plaintiffs’ characterization of their
19   case, to which no response is required.
20   6.     Federal Defendants admit that portions of the Mine will be located on federal
21   public lands owned by the United States, state public lands in Arizona, and private lands
22   owned by Rosemont. The remaining allegations in the first sentence of this paragraph
23   purport to characterize the United States Forest Service’s Final Environmental Impact
24   Statement (“FEIS”) and their Record of Decision (“ROD”), which speak for themselves
25   and are the best evidence of their contents. Federal Defendants deny any allegation
26   inconsistent with the FEIS or ROD. The allegations in the second sentence of this
27   paragraph purport to characterize the FEIS and CWA Section 404 permit, which speak
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                                2
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 3 of 46




1    for themselves and are the best evidence of their contents. Federal Defendants deny any
2    allegation inconsistent with the FEIS or CWA Section 404 permit.
3    7.     Federal Defendants admit the allegations in this paragraph.
4    8.     Federal Defendants admit the allegations in the first sentence of this paragraph.
5    The allegations in the second and third sentences of this paragraph purport to characterize
6    the FEIS, which speaks for itself and is the best evidence of its contents. Federal
7    Defendants deny any allegation inconsistent with the FEIS.
8    9.     The allegations in the second and third sentences of this paragraph purport to
9    characterize the Mine Plan of Operations (“MPO”), which speaks for itself and is the best
10   evidence of its contents. Federal Defendants deny any allegation inconsistent with the
11   MPO.
12   10.    The allegations in this paragraph purport to characterize the FEIS, which speaks
13   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
14   inconsistent with the FEIS.
15   11.    The allegations in this paragraph purport to characterize the Corps ROD, which
16   speaks for itself and is the best evidence of its contents. Federal Defendants deny any
17   allegation inconsistent with the ROD.
18   12.    The allegations in the first sentence of this paragraph purport to characterize the
19   ROD and CWA Section 404 permit, which speak for themselves and are the best
20   evidence of their contents. Federal Defendants deny any allegations inconsistent with the
21   ROD or CWA Section 404 permit. The allegations in the second and third sentences of
22   this paragraph purport to characterize the CWA Section 404 permit, which speaks for
23   itself and is the best evidence of its contents. Federal Defendants deny any allegation
24   inconsistent with the CWA Section 404 permit.
25   13.    Federal Defendants deny that the figure from the CWA Section 404 permit depicts
26   the discharge locations. Federal Defendants aver that the figure depicts the project
27   setting of the Rosemont Copper Project in relation to the 404 Mitigation Parcel.
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                                 3
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 4 of 46




1    14.    Federal Defendants admit the allegations in the first sentence of the paragraph
2    Federal Defendants aver that Figure 2 from the ROD depicts ephemeral drainages and
3    non-drainage (springs) within the Project footprint and the permanent and temporary
4    acres of loss associated with the discharge of fill material.
5    15.    The allegations in this paragraph purport to characterize the FEIS and CWA
6    Section 404(b)(1) Alternatives Analysis, which speak for themselves and are the best
7    evidence of their contents. Federal Defendants deny any allegation inconsistent with the
8    FEIS or CWA Section 404(b)(1) Alternatives Analysis.
9    16.    The allegations in this paragraph purport to characterize the USFS ROD, which
10   speaks for itself and is the best evidence of its contents. Federal Defendants deny any
11   allegation inconsistent with the USFS ROD.
12   17.    The allegations in the first sentence of this paragraph purport to characterize the
13   USFS ROD, which speaks for itself and is the best evidence of its contents. Federal
14   Defendants deny any allegation inconsistent with the USFS ROD. The allegations in the
15   second sentence of this paragraph consist of legal conclusions, to which no response is
16   required.
17   18.    Federal Defendants aver that on December 6, 2011, the Corps issued a public
18   notice announcing the availability of the USFS Draft EIS, the receipt of an application for
19   a CWA Section CWA Section 404 permit, and requesting comments from interested
20   parties. The remaining allegations in this paragraph purport to characterize the Public
21   Notice for Rosemont’s Application for Permit (“Public Notice”), which speaks for itself
22   and is the best evidence of its contents. Federal Defendants deny any allegation
23   inconsistent with the Public Notice.
24   19.    The allegations in this paragraph purport to characterize the Public Notice, which
25   speaks for itself and is the best evidence of its contents. Federal Defendants deny any
26   allegation inconsistent with the Public Notice.
27   20.    The allegations in this paragraph purport to characterize the Public Notice, which
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                                 4
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 5 of 46




1    speaks for itself and is the best evidence of its contents. Federal Defendants deny any
2    allegation inconsistent with the Public Notice.
3    21.    The allegations in the first and second sentences of this paragraph purport to
4    characterize unspecified documents authored by Rosemont, which speak for themselves
5    and are the best evidence of their contents. Federal Defendants deny any allegation
6    inconsistent with those documents. The allegations in the third and fourth sentences of
7    this paragraph purport to characterize the Final Habitat Mitigation and Monitoring Plan
8    (“HMMP”), which speaks for itself and is the best evidence of its contents. Federal
9    Defendants deny any allegation inconsistent with the HMMP.
10   22.    Federal Defendants deny that the CWA Section 404 permit reversed a prior final
11   agency action. The remaining allegations in this paragraph purport to characterize the
12   ROD and CWA Section 404 permit, which speak for themselves and are the best
13   evidence of their contents. Federal Defendants deny any allegation inconsistent with the
14   ROD or CWA Section 404 permit.
15   23.    Federal Defendants deny the allegations in this paragraph. Federal Defendants
16   aver that waste rock is native to the site, and that the scope of the 404(b)(1) Guidelines
17   extends only to those direct, secondary, and cumulative effects associated with the
18   discharge of fill material into waters of the United States. Federal Defendants deny any
19   violation of law.
20   24.    The allegations in this paragraph consist of legal conclusions to which no response
21   is required. The allegations in this paragraph also purport to characterize the Public
22   Notice, which speaks for itself and is the best evidence of its contents. Federal
23   Defendants deny any allegation inconsistent with the Public Notice.
24   25.    The allegations in this paragraph purport to characterize the ROD, which speaks
25   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
26   inconsistent with the ROD.
27   26.    Federal Defendants deny the allegations in this paragraph and deny any violation
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                                 5
               Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 6 of 46




1    of law.
2    27.    The allegations in this paragraph consist of legal conclusions to which no response
3    is required. To the extent a response is required Federal Defendants deny the allegations
4    in this paragraph and deny any violation of law.
5    28.    Federal Defendants deny the allegations in this paragraph and deny any violation
6    of law. Federal Defendants that the scope of the 404(b)(1) Guidelines extends only to
7    those direct, secondary, and cumulative effects associated with the discharge of fill
8    material into waters of the United States
9    29.    Federal Defendants deny the allegations in this paragraph and deny any violation
10   of law. Federal Defendants that the scope of the 404(b)(1) Guidelines extends only to
11   those direct, secondary, and cumulative effects associated with the discharge of fill
12   material into waters of the United States.
13   30.    Federal Defendants aver that the Corps Los Angeles District referred the permit
14   application to the South Pacific Division for resolution as it was required to do under 33
15   C.F.R. § 325.8(b)(2). Federal Defendants deny the remaining allegations in this first
16   sentence of this paragraph. The remaining allegations in this paragraph purport to
17   characterize a December 28, 2016 letter to Rosemont/Hudbay (“December 28, 2016
18   Letter”), which speaks for itself and is the best evidence of its contents. Federal
19   Defendants deny any allegation inconsistent with the December 28, 2016 Letter.
20   31.    The allegations in this paragraph purport to characterize unspecified documents,
21   which speak for themselves and are the best evidence of their contents. Federal
22   Defendants deny any allegation inconsistent with the unspecified documents.
23   32.    Federal Defendants admit that General Helminger signed the CWA Section 404
24   Permit in 2019. The remaining allegations in this paragraph purport to characterize an
25   unspecified document, which speaks for itself and is the best evidence of their contents.
26   Federal Defendants deny any allegation inconsistent with the unspecified document.
27   33.    Federal Defendants deny the allegations in this paragraph because the phrase
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                                6
              Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 7 of 46




1    “materially changed” is vague and ambiguous and therefore Federal Defendants lack
2    sufficient information to form a belief as to the allegations. Further, the allegations in this
3    paragraph characterize unspecified documents, which speak for themselves and are the
4    best evidence of their contents. Federal Defendants deny any allegation inconsistent with
5    the unspecified documents.
6    34.    The allegations in this paragraph consist of legal conclusions, to which no
7    response is required.
8    35.    The allegations in the first two sentences of this paragraph purport to characterize
9    the Public Notice and CWA Section 404 permit, which speak for themselves and are the
10   best evidence of their contents. Federal Defendants deny any allegation inconsistent with
11   the Public Notice or CWA Section 404 permit. The allegations in the second and third
12   sentence of this paragraph consist of legal conclusions, to which no response is required.
13   To the extent that a response is required, Federal Defendants deny the allegations and
14   deny any violation of law.
15   36.    The allegations in this paragraph consist of legal conclusions, to which no
16   response is required.
17   37.    The allegations in this paragraph consist of legal conclusions, to which no
18   response is required. To the extent that a response is required, Federal Defendants deny
19   any violations of law but admit that venue is proper in this District.
20   38.    Federal Defendants are without sufficient knowledge or information to form a
21   belief as to the truth of the allegations in this paragraph and therefore deny them.
22   39.    Federal Defendants are without sufficient knowledge or information to form a
23   belief as to the truth of the allegations in this paragraph and therefore deny them.
24   40.    Federal Defendants are without sufficient knowledge or information to form a
25   belief as to the truth of the allegations in this paragraph and therefore deny them.
26   41.    Federal Defendants are without sufficient knowledge or information to form a
27   belief as to the truth of the allegations in this paragraph and therefore deny them.
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                                 7
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 8 of 46




1    42.    Federal Defendants are without sufficient knowledge or information to form a
2    belief as to the truth of the allegations in this paragraph and therefore deny them.
3    43.    Federal Defendants are without sufficient knowledge or information to form a
4    belief as to the truth of the allegations in this paragraph and therefore deny them.
5    44.    Federal Defendants are without sufficient knowledge or information to form a
6    belief as to the truth of the allegations in this paragraph and therefore deny them.
7    45.    Federal Defendants deny the allegations in the first sentence of Paragraph 45 and
8    deny any violation of law. Federal Defendants are without sufficient knowledge or
9    information to form a belief as to the truth of the allegations concerning Plaintiffs’
10   alleged harm in the second sentence of this paragraph and therefore deny them. Federal
11   Defendants deny the remaining allegations in the second sentence of this paragraph and
12   deny any violations of law.
13   46.    The allegations in this paragraph purport to characterize unidentified comments
14   submitted to the Corps and other federal and state agencies, which speak for themselves
15   and are the best evidence of their contents. Federal Defendants deny any allegation
16   inconsistent with the unidentified comments.
17   47.    Federal Defendants admit that the allegations in the first sentence of this
18   paragraph. The allegations in the second sentence of this paragraph consist of legal
19   conclusions, to which no response is required.
20   48.    Federal Defendants admit the allegations in the first and second sentences of this
21   paragraph. The allegations in the third sentence of this paragraph consist of legal
22   conclusions and Plaintiffs’ characterizations of their case, to which no response is
23   required.
24   49.    The allegations in this paragraph consist of legal conclusions, to which no
25   response is required.
26                 “STATUTORY AND REGULATORY BACKGROUND”
27   “The Clean Water Act”
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                                8
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 9 of 46




1    50.    The allegations in this paragraph purport to characterize the CWA, which speaks
2    for itself and is the best evidence of its contents. Federal Defendants deny any allegation
3    inconsistent with the CWA.
4    51.    The allegations in this paragraph purport to characterize the CWA, which speaks
5    for itself and is the best evidence of its contents. Federal Defendants deny any allegation
6    inconsistent with the CWA.
7    52.    The allegations in this paragraph purport to characterize the CWA and its
8    implementing regulations, which speak for themselves and are the best evidence of their
9    contents. Federal Defendants deny any allegation inconsistent with the CWA and its
10   implementing regulations.
11   53.    The allegations in this paragraph purport to characterize the CWA and its
12   implementing regulations, which speak for themselves and are the best evidence of their
13   contents. Federal Defendants deny any allegation inconsistent with the CWA and its
14   implementing regulations.
15   54.    The allegations in this paragraph consist of legal conclusions, to which no
16   response is required.
17   55.    The allegations in this paragraph consist of legal conclusions, to which no
18   response is required.
19   56.    The allegations in this paragraph purport to characterize the CWA, which speaks
20   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
21   inconsistent with the CWA.
22   57.    The allegations in this paragraph purport to characterize the CWA, which speaks
23   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
24   inconsistent with the CWA.
25   58.    The allegations in the first two sentences of this paragraph purport to characterize
26   the CWA and its implementing regulations, which speak for themselves and are the best
27   evidence of their contents. Federal Defendants deny any allegation inconsistent with the
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                              9
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 10 of 46




1    CWA and its implementing regulations. The third sentence in this paragraph consists of
2    legal conclusions, to which no response is required.
3    59.    The allegations in this paragraph purport to characterize the CWA and its
4    implementing regulations, which speak for themselves and are the best evidence of their
5    contents. Federal Defendants deny any allegation inconsistent with the CWA and its
6    implementing regulations.
7    60.    The allegations in this paragraph purport to characterize the Public Notice and
8    CWA Section 404 permit, which speak for themselves and are the best evidence of their
9    contents. Federal Defendants deny any allegation inconsistent with the Public Notice or
10   CWA Section 404 permit, and deny any violation of law.
11   61.    The allegations in this paragraph purport to characterize the CWA and its
12   implementing regulations, which speak for themselves and are the best evidence of their
13   contents. Federal Defendants deny any allegation inconsistent with the plain language,
14   meaning, and context of the CWA and its implementing regulations.
15   62.    The allegations in this paragraph consist of legal conclusions, to which no
16   response is required.
17   63.    The allegations in this paragraph purport to characterize the CWA and its
18   implementing regulations, which speak for themselves and are the best evidence of their
19   contents. Federal Defendants deny any allegation inconsistent with the CWA or its
20   implementing regulations.
21   64.    The allegations in this paragraph purport to characterize the CWA and its
22   implementing regulations, which speak for themselves and are the best evidence of their
23   contents. Federal Defendants deny any allegation inconsistent with the CWA or its
24   implementing regulations.
25   65.    The allegations in this paragraph purport to characterize the CWA and its
26   implementing regulations, which speak for themselves and are the best evidence of their
27   contents. Federal Defendants deny any allegation inconsistent with the CWA or its
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                             10
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 11 of 46




1    implementing regulations.
2    66.    The allegations in this paragraph purport to characterize the CWA and its
3    implementing regulations, which speak for themselves and are the best evidence of their
4    contents. Federal Defendants deny any allegation inconsistent with the CWA or its
5    implementing regulations.
6    67.    The allegations in this paragraph purport to characterize the CWA and its
7    implementing regulations, which speak for themselves and are the best evidence of their
8    contents. Federal Defendants deny any allegation inconsistent with the CWA or its
9    implementing regulations.
10   68.    The allegations in this paragraph purport to characterize the CWA and its
11   implementing regulations, which speak for themselves and are the best evidence of their
12   contents. Federal Defendants deny any allegation inconsistent with the CWA or its
13   implementing regulations.
14   69.    The allegations in this paragraph purport to characterize the CWA and its
15   implementing regulations, which speak for themselves and are the best evidence of their
16   contents. Federal Defendants deny any allegation inconsistent with the CWA or its
17   implementing regulations.
18   70.    The allegations in this paragraph purport to characterize the CWA and its
19   implementing regulations, which speak for themselves and are the best evidence of their
20   contents. Federal Defendants deny any allegation inconsistent with the CWA or its
21   implementing regulations.
22   71.    The allegations in this paragraph purport to characterize the CWA and its
23   implementing regulations, which speak for themselves and are the best evidence of their
24   contents. Federal Defendants deny any allegation inconsistent with the CWA or its
25   implementing regulations.
26   72.    The allegations in this paragraph purport to characterize the CWA and its
27   implementing regulations, which speak for themselves and are the best evidence of their
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                         11
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 12 of 46




1    contents. Federal Defendants deny any allegation inconsistent with the CWA or its
2    implementing regulations.
3    73.    The allegations in the first two sentences of this paragraph purport to characterize
4    the CWA and its implementing regulations, which speak for themselves and are the best
5    evidence of their contents. Federal Defendants deny any allegation inconsistent with the
6    CWA or its implementing regulations. The remaining allegations consist of legal
7    conclusions, to which no response is required.
8    74.    The allegations in this paragraph purport to characterize the CWA and its
9    implementing regulations, which speak for themselves and are the best evidence of their
10   contents. Federal Defendants deny any allegation inconsistent with the CWA or its
11   implementing regulations.
12   75.    The allegations in this paragraph purport to characterize the CWA and its
13   implementing regulations, which speak for themselves and are the best evidence of their
14   contents. Federal Defendants deny any allegation inconsistent with the CWA or its
15   implementing regulations.
16   76.    The allegations in this paragraph purport to characterize the CWA and its
17   implementing regulations, which speak for themselves and are the best evidence of their
18   contents. Federal Defendants deny any allegation inconsistent with the CWA or its
19   implementing regulations.
20   77.    The allegations in the first sentence of this paragraph purport to characterize the
21   CWA and its implementing regulations, which speak for themselves and are the best
22   evidence of their contents. Federal Defendants deny any allegation inconsistent with the
23   CWA or its implementing regulations. The remaining allegations consist of legal
24   conclusions, to which no response is required.
25   78.    The allegations in the first sentence of this paragraph purport to characterize the
26   CWA and its implementing regulations, which speak for themselves and are the best
27   evidence of their contents. Federal Defendants deny any allegation inconsistent with the
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                                 12
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 13 of 46




1    CWA or its implementing regulations. The allegations in the second sentence of this
2    paragraph consist of legal conclusions, to which no response is required.
3    79.    The allegations in this paragraph purport to characterize the CWA and its
4    implementing regulations, which speak for themselves and are the best evidence of their
5    contents. Federal Defendants deny any allegation inconsistent with the CWA or its
6    implementing regulations.
7    80.    The allegations in this paragraph purport to characterize a Federal Register notice,
8    which speaks for itself and is the best evidence of its contents. Federal Defendants deny
9    any allegation inconsistent with the Federal Register notice.
10   81.    The allegations in this paragraph purport to characterize the ROD, which speaks
11   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
12   inconsistent with the ROD.
13   82.    The allegations in this paragraph purport to characterize a November 7, 2013 letter
14   (“November 7, 2013 Letter”) from U.S. Environmental Protection Agency (“EPA”)
15   Regional IX Director of the Water Division, which speaks for itself and is the best
16   evidence of its contents. Federal Defendants deny any allegation inconsistent with the
17   November 7, 2013 Letter.
18   83.    The allegations in this paragraph purport to characterize the ROD, which speaks
19   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
20   inconsistent with the ROD.
21   84.    Federal Defendants deny the allegations in the first sentence of the paragraph
22   because the mining facilities encompass a far greater area than the waters of the United
23   States. The allegations in the second sentence of this paragraph purport to characterize
24   the ROD, which speaks for itself and is the best evidence of its contents. Federal
25   Defendants deny any allegation inconsistent with the ROD.
26   85.    The allegations in this paragraph purport to characterize the CWA and its
27   implementing regulations, which speak for themselves and are the best evidence of their
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                             13
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 14 of 46




1    contents. Federal Defendants deny any allegation inconsistent with the CWA and its
2    implementing regulations.
3    86.    The allegations in first sentence of this paragraph consist of legal conclusions, to
4    which to response is required. To the extent that a response is required, Federal
5    Defendants deny the allegations. The remaining allegations in this paragraph purport to
6    characterize the CWA and its implementing regulations, which speak for themselves and
7    are the best evidence of their contents. Federal Defendants deny any allegation
8    inconsistent with the CWA and its implementing regulations.
9    87.    The allegations in this paragraph purport to characterize the CWA and its
10   implementing regulations, which speak for themselves and are the best evidence of their
11   contents. Federal Defendants deny any allegation inconsistent with the CWA and its
12   implementing regulations.
13   88.    The allegations in this paragraph purport to characterize the CWA and its
14   implementing regulations, which speak for themselves and are the best evidence of their
15   contents. Federal Defendants deny any allegation inconsistent with the CWA and its
16   implementing regulations.
17   89.    The allegations in this paragraph purport to characterize the CWA and its
18   implementing regulations, which speak for themselves and are the best evidence of their
19   contents. Federal Defendants deny any allegation inconsistent with the CWA and its
20   implementing regulations.
21   90.    The allegations in this paragraph purport to characterize the CWA and its
22   implementing regulations, which speak for themselves and are the best evidence of their
23   contents. Federal Defendants deny any allegation inconsistent with the CWA and its
24   implementing regulations.
25   91.    The allegations in this paragraph purport to characterize the CWA and its
26   implementing regulations, which speak for themselves and are the best evidence of their
27   contents. Federal Defendants deny any allegation inconsistent with the CWA and its
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                              14
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 15 of 46




1    implementing regulations.
2    92.    The allegations in this paragraph purport to characterize the CWA and its
3    implementing regulations, which speak for themselves and are the best evidence of their
4    contents. Federal Defendants deny any allegation inconsistent with the CWA and its
5    implementing regulations.
6    93.    The allegations in this paragraph purport to characterize Regulatory Guidance
7    Letter No. 05-1, which speaks for itself and is the best evidence of its contents. Federal
8    Defendants deny any allegation inconsistent with the Regulatory Guidance Letter No. 05-
9    1.
10   94.    The allegations in this paragraph purport to characterize the CWA and its
11   implementing regulations, which speak for themselves and are the best evidence of their
12   contents. Federal Defendants deny any allegation inconsistent with the CWA and its
13   implementing regulations.
14   95.    The allegations in this paragraph consist of legal conclusions, to which to response
15   is required. To the extent that a response is required, Federal Defendants deny any
16   violation of law.
17   96.    The allegations in this paragraph purport to characterize the ROD, which speaks
18   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
19   inconsistent with the ROD.
20   97.    The allegations in this paragraph purport to characterize the ROD, which speaks
21   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
22   inconsistent with the ROD.
23   98.    The allegations in this paragraph purport to characterize the ROD, which speaks
24   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
25   inconsistent with the ROD.
26   99.    The allegations in this paragraph purport to characterize the HMMP, which speaks
27   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                             15
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 16 of 46




1    inconsistent with the HMMP.
2    100.   The allegations in this paragraph purport to characterize the ROD and unspecified
3    regulations, which speaks for themselves and are the best evidence of their contents.
4    Federal Defendants deny any allegation inconsistent with the ROD and the unspecified
5    regulations.
6    101.   The allegations in this paragraph purport to characterize the National
7    Environmental Policy Act (“NEPA”) and its implementing regulations, which speak for
8    themselves and are the best evidence of their contents. Federal Defendants deny any
9    allegation inconsistent with NEPA or its implementing regulations.
10   102.   The allegations in this paragraph purport to characterize NEPA and its
11   implementing regulations, which speak for themselves and are the best evidence of their
12   contents. Federal Defendants deny any allegation inconsistent with NEPA or its
13   implementing regulations.
14   103.   The allegations in this paragraph purport to characterize NEPA and its
15   implementing regulations, which speak for themselves and are the best evidence of their
16   contents. Federal Defendants deny any allegation inconsistent with NEPA or its
17   implementing regulations.
18   104.   The allegations in this paragraph purport to characterize NEPA and its
19   implementing regulations, which speak for themselves and are the best evidence of their
20   contents. Federal Defendants deny any allegation inconsistent with NEPA or its
21   implementing regulations.
22   105.   The allegations in this paragraph purport to characterize a court decision, which
23   speaks for itself and is the best evidence of its contents. Federal Defendants deny any
24   allegation inconsistent with the decision.
25   106.   The allegations in this paragraph purport to characterize NEPA and its
26   implementing regulations, which speak for themselves and are the best evidence of their
27   contents. Federal Defendants deny any allegation inconsistent with NEPA or its
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                               16
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 17 of 46




1    implementing regulations.
2    107.   The allegations in this paragraph purport to characterize NEPA and its
3    implementing regulations, which speak for themselves and are the best evidence of their
4    contents. Federal Defendants deny any allegation inconsistent with NEPA or its
5    implementing regulations.
6    108.   The allegations in this paragraph purport to characterize NEPA regulations and the
7    CEQ “Forty Most Asked Questions Concerning CEQ’s NEPA Regulations” (“Forty
8    Questions”), which speak for themselves and are the best evidence of their contents.
9    Federal Defendants deny any allegation inconsistent with the NEPA regulations, or
10   CEQ’s Forty Questions guidance.
11   109.   The allegations in this paragraph purport to characterize NEPA and its
12   implementing regulations, which speak for themselves and are the best evidence of their
13   contents. Federal Defendants deny any allegation inconsistent with NEPA or its
14   implementing regulations.
15   110.   The allegations in this paragraph purport to characterize NEPA and its
16   implementing regulations, which speak for themselves and are the best evidence of their
17   contents. Federal Defendants deny any allegation inconsistent with NEPA or its
18   implementing regulations.
19   111.   The allegations in this paragraph purport to characterize NEPA and its
20   implementing regulations, which speak for themselves and are the best evidence of their
21   contents. Federal Defendants deny any allegation inconsistent with the NEPA or its
22   implementing regulations.
23   112.   Federal Defendants admit the allegations in this paragraph.
24   113.   The allegations of this paragraph purport to characterize the Corps’ 2019
25   Environmental Assessment (“2019 EA”), which speaks for itself and is the best evidence
26   of its contents. Federal Defendants deny any allegation inconsistent with the 2019 EA.
27   114.   The allegations of this paragraph purport to characterize court decisions, which
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                              17
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 18 of 46




1    speak for themselves and are the best evidence of the contents. Federal Defendants deny
2    any allegation inconsistent with the decisions.
3    115.   The allegations in this paragraph purport to characterize NEPA and its
4    implementing regulations, which speak for themselves and are the best evidence of their
5    contents. Federal Defendants deny any allegation inconsistent with NEPA or its
6    implementing regulations.
7    116.   The allegations of this paragraph purport to characterize court decisions, which
8    speak for themselves and are the best evidence of the contents. Federal Defendants deny
9    any allegation inconsistent with the decisions.
10   117.   The first clause of the sentence in this paragraph purports to characterize the ROD,
11   which speaks for itself and is the best evidence of its contents. Federal Defendants deny
12   any allegation inconsistent with the ROD. The second clause of the sentence in this
13   paragraph consist of legal conclusions, to which no response is required. To the extent a
14   response is required, Federal Defendants deny the allegations and deny any violation of
15   law.
16   118.   The allegations in this paragraph purport to characterize NEPA and its
17   implementing regulations, which speak for themselves and are the best evidence of their
18   contents. Federal Defendants deny any allegation inconsistent with the NEPA or its
19   implementing regulations.
20   119.   The allegations in this paragraph purport to characterize NEPA and its
21   implementing regulations, which speak for themselves and are the best evidence of their
22   contents. Federal Defendants deny any allegation inconsistent with NEPA or its
23   implementing regulations.
24   120.   Federal Defendants admit that the Corps did not issue a Supplemental
25   Environmental Impact Statement. The remainder of allegations in this paragraph consist
26   of legal conclusions, to which no response is required. To the extent a response is
27   required, Federal Defendants deny the allegations and deny any violation of law.
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                              18
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 19 of 46




1    121.   With regard to the first sentence of this paragraph, Federal Defendants admit only
2    that the Corps issued a Supplemental EA in 2019. Federal Defendants deny the remaining
3    allegations in the first sentence of Paragraph 121. Federal Defendants deny the
4    allegations in the second sentence of Paragraph 121.
5    122.   Federal Defendants admit Rosemont has stated that it intends to construct an open-
6    pit mine on the east side of the Santa Rita Mountains and a total of 5,431 acres of land
7    would be disturbed within the mine-site and off-site infrastructure. The allegations in the
8    second sentence of this paragraph purport to characterize the FEIS and the CWA Section
9    404 permit, which speak for themselves and are the best evidence of their contents.
10   Federal Defendants deny any allegation inconsistent with the CWA Section 404 permit
11   and the FEIS. The allegations in the third sentence of this paragraph purport to
12   characterize the FEIS and a figure in the CWA Section 404(b)(1) Alternatives Analysis,
13   which speak for themselves and are the best evidence of their contents. Federal
14   Defendants deny any allegation inconsistent with the FEIS or figure in the CWA Section
15   404(b)(1) Alternatives Analysis.
16   123.   Federal Defendants deny the allegations in the first sentence of this paragraph
17   because the phrase “begin construction” is vague and ambiguous and therefore Federal
18   Defendants lack sufficient information to form a belief about the allegations. The
19   allegations in the second sentence of this paragraph purport to characterize figures/maps
20   inserted in Plaintiffs’ Complaint, which speak for themselves and are the best evidence of
21   their contents. Federal Defendants deny any allegation inconsistent with the
22   figures/maps.
23   124.   The allegations in this paragraph purport to characterize the ROD, which speaks
24   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
25   inconsistent with the ROD.
26   125.   The allegations in this paragraph purport to characterize the USFS’s ROD, which
27   speaks for itself and is the best evidence of its contents. Federal Defendants deny any
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                               19
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 20 of 46




1    allegation inconsistent with the USFS’s ROD.
2    126.   The allegations in this paragraph purport to characterize the USFS’s ROD, which
3    speaks for itself and is the best evidence of its contents. Federal Defendants deny any
4    allegation inconsistent with the USFS’s ROD.
5    127.   The allegations in this paragraph purport to characterize the USFS’s ROD, which
6    speaks for itself and is the best evidence of its contents. Federal Defendants deny any
7    allegation inconsistent with the USFS’s ROD.
8    128.   The allegations in this paragraph purport to characterize the FEIS, which speaks
9    for itself and is the best evidence of its contents. Federal Defendants deny any allegation
10   inconsistent with the FEIS.
11   129.   The allegations in the first, second, third, and fourth sentences in this paragraph
12   purport to characterize the FEIS, which speaks for itself and is the best evidence of its
13   contents. Federal Defendants deny any allegation inconsistent with the FEIS. Federal
14   Defendants are without sufficient knowledge or information to form a belief as to the
15   truth of the allegations in the fifth sentence of this paragraph and therefore deny them.
16   130.   Federal Defendants are without sufficient knowledge or information to form a
17   belief as to the truth of the allegations in the first sentence of this paragraph and therefore
18   deny them. The allegations in the second sentence of this paragraph purport to
19   characterize the FEIS, which speaks for itself and is the best evidence of its contents.
20   Federal Defendants deny any allegation inconsistent with the FEIS.
21   131.   The allegations in this paragraph purport to characterize the FEIS, which speaks
22   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
23   inconsistent with the FEIS.
24   132.   The allegations in this paragraph purport to characterize the FEIS, which speaks
25   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
26   inconsistent with the FEIS.
27   133.   The allegations in this paragraph purport to characterize the November 7, 2013
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                                 20
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 21 of 46




1    EPA Letter, which speaks for itself and is the best evidence of its contents. Federal
2    Defendants deny any allegation inconsistent with the November 7, 2013 EPA Letter.
3    134.   The allegations in this paragraph purport to characterize the November 7, 2013
4    EPA Letter, which speaks for itself and is the best evidence of its contents. Federal
5    Defendants deny any allegation inconsistent with the November 7, 2013 EPA Letter.
6    135.   The allegations in this paragraph purport to characterize the November 7, 2013
7    EPA Letter, which speaks for itself and is the best evidence of its contents. Federal
8    Defendants deny any allegation inconsistent with the November 7, 2013 EPA Letter.
9    136.   The allegations in this paragraph purport to characterize the November 7, 2013
10   EPA Letter, which speaks for itself and is the best evidence of its contents. Federal
11   Defendants deny any allegation inconsistent with the November 7, 2013 EPA Letter.
12   137.   The allegations in this paragraph purport to characterize the November 7, 2013
13   EPA Letter, which speaks for itself and is the best evidence of its contents. Federal
14   Defendants deny any allegation inconsistent with the November 7, 2013 EPA Letter.
15   138.   The allegations in this paragraph purport to characterize Bureau of Land
16   Management (“BLM”) comments to the U.S. Fish and Wildlife Service, which speak for
17   themselves and are the best evidence of their contents. Federal Defendants deny any
18   allegation inconsistent with the BLM comments.
19   139.   Federal Defendants are without sufficient knowledge or information to form a
20   belief as to the truth of the allegations in the first sentence of this paragraph and therefore
21   deny them. The allegations in remainder of this paragraph purport to characterize the
22   FEIS, which speaks for itself and is the best evidence of its contents. Federal Defendants
23   deny any allegation inconsistent with the FEIS.
24   140.   Federal Defendants are without sufficient knowledge or information to form a
25   belief as to the truth of the allegations in the first sentence this paragraph and therefore
26   deny them. The second sentence of this paragraph purports to characterize the FEIS,
27   which speaks for itself and is the best evidence of its contents. Federal Defendants deny
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                                   21
               Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 22 of 46




1    any allegation inconsistent with the FEIS.
2    141.      Federal Defendants are without sufficient knowledge or information to form a
3    belief as to the truth of the allegations in this paragraph and therefore deny them.
4    142.      Federal Defendants are without sufficient knowledge or information to form a
5    belief as to the truth of the allegations in first sentence of this paragraph and therefore
6    deny them. The second sentence of this paragraph purports to characterize the USFS’s
7    ROD, which speaks for itself and is the best evidence of its contents. Federal Defendants
8    deny any allegation inconsistent with the USFS’s ROD.
9    143.      The allegations in this paragraph purport to characterize the CWA and its
10   implementing regulations, which speak for themselves and are the best evidence of their
11   contents. Federal Defendants deny any allegation inconsistent with the CWA and its
12   implementing regulations.
13   144.      The allegations in this paragraph purport to characterize the FEIS and other
14   unspecified documents, which speak for themselves and are the best evidence of their
15   contents. Federal Defendants deny any allegation inconsistent with the FEIS and other
16   unspecified documents.
17   145.      The allegations in this paragraph purport to characterize BLM comments to USFS
18   (“August 1, 2011 Letter”), which speak for themselves and are the best evidence of their
19   contents. Federal Defendants deny any allegation inconsistent with the August 1, 2011
20   Letter.
21   146.      The first sentence of this paragraph consists of legal conclusions, to which no
22   response is required. The second sentence of this paragraph purports to characterize the
23   USFS’s 2016 Biological Opinion (“2016 BiOp”), which speaks for itself and is the best
24   evidence of its contents. Federal Defendants deny any allegation that is inconsistent with
25   the 2016 BiOp.
26   147.      The allegations in this paragraph purport to characterize the 2016 BiOp, which
27   speaks for itself and is the best evidence of its contents. Federal Defendants deny any
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                                  22
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 23 of 46




1    allegation inconsistent with the 2016 BiOp.
2    148.   The allegations in the first sentence of this paragraph purport to characterize the
3    2016 BiOp, which speaks for itself and is the best evidence of its contents. Federal
4    Defendants deny any allegation inconsistent with the 2016 BiOp. The allegations in the
5    second sentence of this paragraph purport to characterize the FEIS and a figure in the
6    CWA Section 404(b)(1) Alternatives Analysis, which speaks for themselves and are the
7    best evidence of their contents. Federal Defendants deny any allegation inconsistent with
8    the FEIS or the figure in the CWA Section 404(b)(1) Alternatives Analysis.
9    149.   The allegations in this paragraph purport to characterize the FEIS, which speaks
10   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
11   inconsistent with the FEIS.
12   150.   The allegations in this paragraph purport to characterize the HMMP, which speaks
13   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
14   inconsistent with the plain language of the HMMP.
15   151.   The allegations in the first sentence of this paragraph consist of legal conclusions
16   to which no response is required. The allegations in the second sentence in this
17   paragraph purport to characterize the Arizona Administrative Code (“A.A.C.”), which
18   speaks for itself and is the best evidence of its contents. Federal Defendants deny any
19   allegation inconsistent with the A.A.C.
20   152.   The allegations in this paragraph purport to characterize the FEIS, which speaks
21   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
22   inconsistent with the FEIS.
23   153.   The allegations in this paragraph purport to characterize the FEIS, which speaks
24   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
25   inconsistent with the FEIS.
26   154.   The allegations in this paragraph purport to characterize the FEIS, which speaks
27   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                                 23
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 24 of 46




1    inconsistent with the FEIS.
2    155.   The allegations in this paragraph purport to characterize the FEIS, which speaks
3    for itself and is the best evidence of its contents. Federal Defendants deny any allegation
4    inconsistent with the FEIS.
5    156.   The allegations in this paragraph purport to characterize provisions of the Arizona
6    water quality standards, which speak for themselves and are the best evidence of their
7    contents. Federal Defendants deny any allegation inconsistent with the standards.
8    157.   The allegations in this paragraph purport to characterize Arizona State regulations,
9    which speak for themselves and are the best evidence of their contents. Federal
10   Defendants deny any allegation inconsistent with the regulations.
11   158.   The allegations in this paragraph consist of legal conclusions, to which no
12   response is required.
13   159.   The allegations in this paragraph purport to characterize a comment by the EPA to
14   the Administrative Final EIS, which speaks for itself and is the best evidence of its
15   contents. Federal Defendants deny any allegation inconsistent with the comment.
16   160.   The allegations in this paragraph consist of legal conclusions, to which no
17   response is required.
18   161.   The allegations in this paragraph purport to characterize the FEIS, USFS ROD,
19   ROD, EA, and CWA Section 404 permit, which speak for themselves and are the best
20   evidence of their contents. Federal Defendants deny any allegation inconsistent with
21   these documents.
22   162.   The allegations in this paragraph purport to characterize the FEIS, which speaks
23   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
24   inconsistent with the FEIS.
25   163.   The allegations in this paragraph consist of legal conclusions, to which no
26   response is required.
27   164.   The allegations in the first sentence of this paragraph consist of legal conclusions,
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                              24
              Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 25 of 46




1    to which no response is required. The remaining allegations in this paragraph purport to
2    characterize the FEIS, which speaks for itself and is the best evidence of its contents.
3    Federal Defendants deny any allegation inconsistent with the FEIS.
4    165.    The allegations in the first sentence of this paragraph consist of legal conclusions,
5    to which no response is required. The remaining allegations in this paragraph purport to
6    characterize the FEIS, which speaks for itself and is the best evidence of its contents.
7    Federal Defendants deny any allegation inconsistent with the FEIS.
8    166.    Federal Defendants are without sufficient knowledge or information to form a
9    belief as to the truth of the allegations in this paragraph because the prediction is
10   unattributed and therefore deny these allegations.
11   167.    The allegations in this paragraph purport to characterize the FEIS, which speaks
12   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
13   inconsistent with the FEIS.
14   168.    The first clause of this paragraph purports to characterize the FEIS, which speaks
15   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
16   inconsistent with the FEIS. The remaining allegations in this paragraph consist of legal
17   conclusions, to which no response is required. To the extent a response is required,
18   Federal Defendants deny the allegations.
19   169.    The allegations in the first sentence of this paragraph consist of legal conclusions,
20   to which no response is required. The allegations in the second sentence of this
21   paragraph purport to characterize the FEIS, which speaks for itself and is the best
22   evidence of its contents. Federal Defendants deny any allegation inconsistent with the
23   FEIS.
24   170.    The allegations in this paragraph purport to characterize the FEIS, which speaks
25   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
26   inconsistent with the FEIS.
27   171.    The allegations in the first sentence of this paragraph purport to characterize the
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                                  25
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 26 of 46




1    ROD, which speaks for itself and is the best evidence of its contents. Federal Defendants
2    deny any allegation inconsistent with the ROD. The remaining allegations in this
3    paragraph consist of legal conclusions, to which no response it required.
4    172.   The allegations in this paragraph purport to characterize the FEIS and 2019 EA,
5    which speak for themselves and are the best evidence of their contents. Federal
6    Defendants deny any allegation inconsistent with the FEIS or 2019 EA.
7    173.   The allegations in the first two sentences of this paragraph purport to characterize
8    the HMMP and 2019 EA, which speak for themselves and are the best evidence of their
9    contents. Federal Defendants deny any allegation inconsistent with the HMMP or 2019
10   EA. The third sentence of this paragraph purports to characterize the Arizona
11   Department of Environmental Quality’s Basis for State Certification Decision for the
12   Project, which speaks for itself and is the best evidence of its contents. Federal
13   Defendants deny any allegation inconsistent with the state’s certification decision.
14   174.   The allegations in this paragraph purport to characterize the FEIS, which speaks
15   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
16   inconsistent with the FEIS.
17   175.   The allegations in this paragraph purport to characterize the ROD, which speaks
18   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
19   inconsistent with the ROD.
20   176.   The allegations in this paragraph purport to characterize the CWA Section 404
21   permit, which speaks for itself and is the best evidence of its contents. Federal
22   Defendants deny any allegation inconsistent with the CWA Section 404 permit.
23   177.   The allegations in the first sentence of this paragraph purport to characterize the
24   HMMP, which speaks for itself and is the best evidence of its contents. Federal
25   Defendants deny any allegation inconsistent with the HMMP. The allegations in the
26   second and third sentences of this paragraph purport to characterize the ROD, which
27   speaks for itself and is the best evidence of its contents. Federal Defendants deny any
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                                 26
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 27 of 46




1    allegation inconsistent with the ROD.
2    178.   The allegations in this paragraph purport to characterize the FEIS, which speaks
3    for itself and is the best evidence of its contents. Federal Defendants deny any allegation
4    inconsistent with the FEIS.
5    179.   The allegations in this paragraph purport to characterize the FEIS, which speaks
6    for itself and is the best evidence of its contents. Federal Defendants deny any allegation
7    inconsistent with the FEIS.
8    180.   The allegations in this paragraph purport to characterize the FEIS and Corps ROD,
9    Permit and EA which speaks for themselves and are the best evidence of their contents.
10   Federal Defendants deny any allegation inconsistent with the FEIS and Corps ROD,
11   Permit and EA.
12   181.   The first sentence of this paragraph consists of legal conclusions, to which no
13   response is required. To the extent that a response of required, Federal Defendants deny
14   the allegations and deny any violation of law. The allegations in the second sentence of
15   this paragraph purport to characterize Arizona Game and Fish Department (“AGFD”)
16   comments on the Preliminary Draft EIS, which speak for themselves and are the best
17   evidence of their contents. Federal Defendants deny any allegation inconsistent with the
18   comments.
19   182.   The allegations in the first clause of the first sentence of this paragraph consist of
20   legal conclusions, to which no response is required. The remaining allegations in this
21   paragraph purport to characterize AGFD comments to USFS and on the FEIS, which
22   speak for themselves and are the best evidence of their contents. Federal Defendants
23   deny any allegation inconsistent with the comments.
24   183.   The allegations in this paragraph purport to characterize the ROD, which speaks
25   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
26   inconsistent with the ROD.
27   184.   Federal Defendants admit that the Corps issued the Public Notice for the CWA
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                               27
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 28 of 46




1    Section 404 permit on December 6, 2011, with a comment period open until January 19,
2    2012. Federal Defendants admit that the public comment period for the USFS Draft EIS
3    ended on January 31, 2012. Federal Defendants deny any remaining allegations in this
4    paragraph not specifically admitted.
5    185.   Federal Defendants deny the allegations in this paragraph because the terms
6    “severely” and “regularly” in the first sentence are vague and ambiguous and the
7    agencies discussed in the second sentence are unspecified, and, therefore, Federal
8    Defendants lack sufficient information to form a belief about the allegations. To the
9    extent a response is required, Federal Defendants deny the allegations and deny any
10   violation of law.
11   186.   The allegations in this paragraph purport to characterize the 2013 Letter from
12   EPA, which speaks for itself and is the best evidence of its contents. Federal Defendants
13   deny any allegation inconsistent with the 2013 Letter.
14   187.   The allegations in this paragraph purport to characterize a letter sent by the Corps’
15   Office of the Commander and District Engineer to Rosemont on May 13, 2014, which
16   speaks for itself and is the best evidence of its contents. Federal Defendants deny any
17   allegation inconsistent with the letter.
18   188.   The allegations in this paragraph purport to characterize a letter from the Pima
19   County and Pima County Regional Flood Control District to the Corps on December 30,
20   2013, which speaks for itself and is the best evidence of its contents. Federal Defendants
21   deny any allegation inconsistent with the letter.
22   189.   Federal Defendants admit that the Corps reviewed the CWA Section 404 permit
23   application. The allegations in the second clause of the sentence in this paragraph
24   purport to characterize the CWA Section 404 permit application, which speaks for itself
25   and is the best evidence of its contents. Federal Defendants deny any allegation
26   inconsistent with the CWA Section 404 permit application.
27   190.   Federal Defendants deny the allegations in this paragraph. The allegations in the
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                              28
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 29 of 46




1    first and second sentence of the footnote to this paragraph purport to characterize the
2    CWA and its implementing regulations which speaks for itself and is the best evidence of
3    its contents. Federal Defendants deny any allegation inconsistent with the CWA and its
4    implementing regulations. Federal Defendants admit that Governor Ducey submitted a
5    letter to the Corps on May 28, 2015 reaffirming the position of Arizona that the public’s
6    interest would be served by the proposed action. Federal Defendants admit the
7    allegations in the third sentence of the footnote to this paragraph.
8    191.   The allegations in this paragraph purport to characterize Freedom of Information
9    Act requests sent to the Corps and the Corps’ response to such requests, which speak for
10   themselves and are the best evidence of their contents. Federal Defendants deny any
11   allegation inconsistent with these communications.
12   192.   Federal Defendants admit that on December 28, 2016, the Corps sent a letter to the
13   applicant providing a description of the draft conclusions identified by the Los Angeles
14   District Commander prior to referring the proposed action for resolution to the South
15   Pacific Division. Federal Defendants deny any remaining allegations in this paragraph
16   not specifically admitted.
17   193.   The allegations in this paragraph purport to characterize a letter from the Corps to
18   Rosemont on December 28, 2016, which speaks for itself and is the best evidence of its
19   contents. Federal Defendants deny any allegation inconsistent with the letter.
20   194.   The allegations in this paragraph purport to characterize the contents of two letters
21   from Pima County to the Corps, which speak for themselves and are the best evidence of
22   their contents. Federal Defendants deny any allegation inconsistent with the letters.
23   195.   Federal Defendants admit the allegations in this paragraph.
24   196.   Federal Defendants admit that the permit applicant revised and refined the
25   proposed permittee-responsible compensatory mitigation plan and submitted it to the
26   Corps on September 12, 2017. Federal Defendants deny any remaining allegations in this
27   paragraph not specifically admitted.
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                              29
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 30 of 46




1    197.   The allegations in this paragraph purport to characterize the contents of an
2    unidentified communication from the Corps to EPA on September 14, 2017, which
3    speaks for itself and is the best evidence of its contents. Federal Defendants deny any
4    allegation inconsistent with the unidentified communication.
5    198.   The allegations in this paragraph purport to characterize a letter from EPA to the
6    Corps on November 30, 2017 and attachments to that letter, which speak for themselves
7    and are the best evidence of their contents. Federal Defendants deny any allegation
8    inconsistent with the letter or its attachments.
9    199.   The allegations in this paragraph purport to characterize the contents of an
10   attachment to a letter from EPA to the Corps on November 30, 2017, which speaks for
11   itself and is the best evidence of its contents. Federal Defendants deny any allegation
12   inconsistent with the attachment.
13   200.   The allegations in this paragraph purport to characterize the contents of an
14   attachment to a letter from EPA to the Corps on November 30, 2017, which speaks for
15   itself and is the best evidence of its contents. Federal Defendants deny any allegation
16   inconsistent with the attachment.
17   201.   The allegations in this paragraph purport to characterize the contents of an
18   attachment to a letter from EPA to the Corps on November 30, 2017, which speaks for
19   itself and is the best evidence of its contents. Federal Defendants deny any allegation
20   inconsistent with the attachment.
21   202.   The allegations in this paragraph purport to characterize the contents of an
22   attachment to a letter from EPA to the Corps on November 30, 2017, which speaks for
23   itself and is the best evidence of its contents. Federal Defendants deny any allegation
24   inconsistent with the attachment.
25   203.   The allegations in this paragraph purport to characterize the contents of an
26   attachment to a letter from EPA to the Corps on November 30, 2017, which speaks for
27   itself and is the best evidence of its contents. Federal Defendants deny any allegation
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                              30
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 31 of 46




1    inconsistent with the attachment.
2    204.   The allegations in this paragraph purport to characterize the contents of an
3    attachment to a letter from EPA to the Corps on November 30, 2017, which speaks for
4    itself and is the best evidence of its contents. Federal Defendants deny any allegation
5    inconsistent with the attachment.
6    205.   The allegations in this paragraph purport to characterize the contents of an
7    attachment to a letter from EPA to the Corps on November 30, 2017, which speaks for
8    itself and is the best evidence of its contents. Federal Defendants deny any allegation
9    inconsistent with the attachment.
10   206.   The allegations in this paragraph purport to characterize the contents of an
11   attachment to a letter from EPA to the Corps on November 30, 2017, which speaks for
12   itself and is the best evidence of its contents. Federal Defendants deny any allegation
13   inconsistent with the attachment.
14   207.   The allegations in the first sentence of this paragraph purport to characterize the
15   HMMP, which speaks for itself and is the best evidence of its contents. Federal
16   Defendants deny any allegation inconsistent with the HMMP. The remaining allegations
17   in this paragraph purport to characterize the contents of an attachment to a letter from
18   EPA to the Corps on November 30, 2017, which speaks for itself and is the best evidence
19   of its contents. Federal Defendants deny any allegation inconsistent with the attachment.
20   208.   Federal Defendants admit that the CWA Section 404 permit was issued on March
21   8, 2019. The remaining allegations in this paragraph consist of legal conclusions, to
22   which no response is required.
23   209.   The allegations in this paragraph purport to characterize the ROD and EA, which
24   speak for themselves and are the best evidence of their contents. Federal Defendants
25   deny any allegation inconsistent with the ROD or EA.
26   210.   The allegations in this paragraph consist of legal conclusions, to which no
27   response is required. To the extent a response is required, Federal Defendants deny any
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                                 31
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 32 of 46




1    violations of law.
2    211.   The allegations in this paragraph purport to characterize the ROD, which speaks
3    for itself and is the best evidence of its contents. Federal Defendants deny any allegation
4    inconsistent with the ROD.
5    212.   The allegations in this paragraph purport to characterize the December 6, 2011
6    Public Notice, FEIS, and HMPP, which speak for themselves and are the best evidence of
7    their contents. Federal Defendants deny any allegation inconsistent with the Public
8    Notice, FEIS, or HMMP.
9    213.   The allegations in this paragraph purport to characterize the 2011 Draft EIS, which
10   speaks for itself and is the best evidence of its contents. Federal Defendants deny any
11   allegation inconsistent with the 2011 Draft EIS.
12   214.   The allegations in this paragraph purport to characterize the Public Notice, which
13   speaks for itself and is the best evidence of its contents. Federal Defendants deny any
14   allegation inconsistent with the Public Notice.
15   215.   The allegations in this paragraph purport to characterize the Public Notice, which
16   speaks for itself and is the best evidence of its contents. Federal Defendants deny any
17   allegation inconsistent with the Public Notice.
18   216.   The allegations in this paragraph purport to characterize the ROD, which speaks
19   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
20   inconsistent with the ROD.
21   217.   The allegations in this paragraph purport to characterize the Public Notice, which
22   speaks for itself and is the best evidence of its contents. Federal Defendants deny any
23   allegation inconsistent with the Public Notice.
24   218.   The allegations in this paragraph purport to characterize the CWA Section 404
25   permit, ROD, and EA, which speak for themselves and are the best evidence of their
26   contents. Federal Defendants deny any allegation inconsistent with these documents.
27   219.   The allegations in this paragraph purport to characterize the ROD, which speaks
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                              32
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 33 of 46




1    for itself and is the best evidence of its contents. Federal Defendants deny any allegation
2    inconsistent with the ROD.
3    220.   The allegations in this paragraph consists of legal conclusions, to which no
4    response is required.
5    221.   Federal Defendants deny the allegations in this paragraph.
6    222.   The allegations in this paragraph purport to characterize the December 2011
7    Public Notice, which speaks for itself and is the best evidence of its contents. Federal
8    Defendants deny any allegation inconsistent with the Public Notice.
9    223.   The allegations in this paragraph purport to characterize the December 2011
10   Public Notice, which speaks for itself and is the best evidence of its contents. Federal
11   Defendants deny any allegation inconsistent with the Public Notice.
12   224.   The allegations in this paragraph purport to characterize various letters sent to the
13   Corps by Plaintiff, which speak for themselves and are the best evidence of their
14   contents. Federal Defendants deny any allegation inconsistent with these letters.
15   225.   Federal Defendants deny the allegations and deny any violation of law.
16   226.   Federal Defendants deny that Plaintiffs and the general public had no opportunity
17   to comment on the final HMMP. Federal Defendants deny any remaining allegations not
18   specifically admitted and deny any violation of law.
19   227.   Federal Defendants admit that the 2019 EA was released on March 8, 2019. The
20   remaining allegations characterize the 2019 EA, which speaks for itself and is the best
21   evidence of its contents. Federal Defendants deny any allegations inconsistent with the
22   2019 EA.
23   228.   The allegations in this paragraph purport to characterize the 2017 HMMP and the
24   CWA Section 404 Permit, which speak for themselves and are the best evidence of their
25   contents. Federal Defendants deny any allegation inconsistent with the 2017 HMMP and
26   the CWA Section 404 Permit.
27   229.   The allegations in this paragraph purport to characterize the final HMMP, Draft
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                               33
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 34 of 46




1    EIS, Final EIS, and draft HMMP, which speak for themselves and are the best evidence
2    of their contents. Federal Defendants deny any allegation inconsistent with the final
3    HMMP, Draft EIS, Final EIS, and draft HMMP.
4    230.   The allegations in this paragraph purport to characterize the Draft EIS, which
5    speaks for itself and is the best evidence of its contents. Federal Defendants deny any
6    allegation inconsistent with the Draft EIS. Federal Defendants deny the allegation that
7    Appendix E is the only document regarding mitigation that has been subject to public
8    review under NEPA and the CWA.
9    231.   The allegations in this paragraph consist of legal conclusions, to which no
10   response is required. To the extent a response is required Federal Defendants deny the
11   allegations in this sentence and deny any violation of law. The allegations in this
12   paragraph also purport to characterize a December 11, 2017 letter, which speaks for itself
13   and is the best evidence of its contents. Federal Defendants deny any allegations
14   inconsistent with the referenced letter.
15   232.   Federal Defendants incorporate all preceding paragraphs of this Answer herein by
16   reference.
17   233.   The allegations in this paragraph purport to characterize the Public Notice, which
18   speaks for itself and is the best evidence of its contents. Federal Defendants deny any
19   allegation inconsistent with the Public Notice.
20   234.   The allegations in this paragraph purport to characterize the Public Notice, which
21   speaks for itself and is the best evidence of its contents. Federal Defendants deny any
22   allegation inconsistent with the Public Notice.
23   235.   The allegations in this paragraph purport to characterize the Public Notice, which
24   speaks for itself and is the best evidence of its contents. Federal Defendants deny any
25   allegation inconsistent with the Public Notice.
26   236.   The allegations in this paragraph purport to characterize the ROD, which speaks
27   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                              34
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 35 of 46




1    inconsistent with the ROD.
2    237.   The allegations in this paragraph purport to characterize the ROD, which speaks
3    for itself and is the best evidence of its contents. Federal Defendants deny any allegation
4    inconsistent with the ROD.
5    238.   The allegations in this paragraph purport to characterize the ROD, which speaks
6    for itself and is the best evidence of its contents. Federal Defendants deny any allegation
7    inconsistent with the ROD.
8    239.   The allegations in this paragraph consist of legal conclusions, to which no
9    response is required. To the extent a response is required, Federal Defendants deny the
10   allegations in this paragraph and deny any violation of law.
11   240.   The allegations in this paragraph consist of legal conclusions, to which no
12   response is required.
13   241.   The allegations in this paragraph consist of legal conclusions, to which no
14   response is required.
15   242.   The allegations in this paragraph consist of legal conclusions, to which no
16   response is required.
17   243.   Federal Defendants incorporate all preceding paragraphs of this Answer herein by
18   reference.
19   244.   The allegations in this paragraph purport to characterize the CWA and its
20   implementing regulations, which speak for themselves and are the best evidence of their
21   contents. Federal Defendants deny any allegation inconsistent with the CWA and its
22   implementing regulations.
23   245.   The allegations in this paragraph purport to characterize the CWA and its
24   implementing regulations, which speak for themselves and are the best evidence of their
25   contents. Federal Defendants deny any allegation inconsistent with the CWA and its
26   implementing regulations.
27   246.   The allegations in this paragraph consist of legal conclusions, to which no
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                              35
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 36 of 46




1    response is required.
2    247.   The allegations in this paragraph consist of legal conclusions, to which no
3    response is required.
4    248.   Federal Defendants incorporate all preceding paragraphs of this Answer herein by
5    reference.
6    249.   The allegations in this paragraph purport to characterize the CWA and its
7    implementing regulations, which speak for themselves and are the best evidence of their
8    contents. Federal Defendants deny any allegation inconsistent with the CWA and its
9    implementing regulations.
10   250.   The allegations in this paragraph purport to characterize the CWA and its
11   implementing regulations, which speak for themselves and are the best evidence of their
12   contents. Federal Defendants deny any allegation inconsistent with the CWA and its
13   implementing regulations.
14   251.   The allegations in this paragraph purport to characterize the ROD, which speaks
15   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
16   inconsistent with the ROD.
17   252.   The allegations in this paragraph consist of legal conclusions, to which no
18   response is required. To the extent a response is required Federal Defendants deny the
19   allegations in this paragraph and deny any violation of law.
20   253.   The allegations in this paragraph consist of legal conclusions, to which no
21   response is required.
22   254.   The allegations in this paragraph consist of legal conclusions, to which no
23   response is required.
24   255.   Federal Defendants incorporate all preceding paragraphs of this Answer herein by
25   reference.
26   256.   The allegations in this paragraph purport to characterize the CWA and its
27   implementing regulations, which speak for themselves and are the best evidence of their
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                             36
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 37 of 46




1    contents. Federal Defendants deny any allegation inconsistent with the CWA and its
2    implementing regulations.
3    257.   The allegations in this paragraph purport to characterize the CWA and its
4    implementing regulations, which speak for themselves and are the best evidence of their
5    contents. Federal Defendants deny any allegation inconsistent with the CWA and its
6    implementing regulations.
7    258.   The allegations in this paragraph purport to characterize the CWA and its
8    implementing regulations, which speak for themselves and are the best evidence of their
9    contents. Federal Defendants deny any allegation inconsistent with the CWA and its
10   implementing regulations.
11   259.   The allegations in this paragraph consist of legal conclusions, to which no
12   response is required.
13   260.   The allegations in this paragraph consist of legal conclusions, to which no
14   response is required.
15   261.   Federal Defendants incorporate all preceding paragraphs of this Answer herein by
16   reference.
17   262.   The allegations in this paragraph purport to characterize the CWA and its
18   implementing regulations, which speak for themselves and are the best evidence of their
19   contents. Federal Defendants deny any allegation inconsistent with the CWA and its
20   implementing regulations.
21   263.   The allegations in this paragraph consist of legal conclusions, to which no
22   response is required.
23   264.   The allegations in this paragraph consist of legal conclusions, to which no
24   response is required.
25   265.   Federal Defendants incorporate all preceding paragraphs of this Answer herein by
26   reference.
27   266.   The allegations in this paragraph purport to characterize the CWA and its
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                         37
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 38 of 46




1    implementing regulations, which speak for themselves and are the best evidence of their
2    contents. Federal Defendants deny any allegation inconsistent with the CWA and its
3    implementing regulations.
4    267.   The allegations in this paragraph purport to characterize the CWA and its
5    implementing regulations, which speak for themselves and are the best evidence of their
6    contents. Federal Defendants deny any allegation inconsistent with the CWA and its
7    implementing regulations.
8    268.   The allegations in this paragraph purport to characterize NEPA and its
9    implementing regulations, which speak for themselves and are the best evidence of their
10   contents. Federal Defendants deny any allegation inconsistent with the NEPA and its
11   implementing regulations.
12   269.   The allegations in the first sentence of this paragraph purport to characterize the
13   NEPA and its implementing regulations, which speak for themselves and are the best
14   evidence of their contents. Federal Defendants deny any allegation inconsistent with the
15   NEPA and its implementing regulations. The allegations in the second sentence of this
16   paragraph purport to characterize the Forty Most Asked Questions Concerning CEQ’s
17   National Environmental Policy Act Regulations, which speaks for itself and is the best
18   evidence of its contents. Federal Defendants deny any allegation inconsistent with that
19   document.
20   270.   The allegations in the first sentence of this paragraph consist of legal conclusions,
21   to which no response is required. The allegations in the second sentence of this
22   paragraph purport to characterize the Forty Most Asked Questions Concerning CEQ’s
23   National Environmental Policy Act Regulations, which speaks for itself and is the best
24   evidence of its contents. Federal Defendants deny any allegation inconsistent with the
25   that document.
26   271.   The allegations in this paragraph purport to characterize the FEIS, which speaks
27   for itself and is the best evidence of its contents. Federal Defendants deny any allegation
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                                 38
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 39 of 46




1    inconsistent with the FEIS.
2    272.   The allegations in this paragraph purport to characterize the FEIS, which speaks
3    for itself and is the best evidence of its contents. Federal Defendants deny any allegation
4    inconsistent with the FEIS.
5    273.   The allegations in this paragraph consist of legal conclusions, to which no
6    response is required. To the extent a response is required Federal Defendants deny the
7    allegations in this paragraph and deny any violation of law.
8    274.   The allegations in this paragraph consist of legal conclusions, to which no
9    response is required. To the extent a response is required, Federal Defendants deny the
10   allegations in this paragraph and deny any violation of law.
11   275.   Federal Defendants incorporate all preceding paragraphs of this Answer herein by
12   reference.
13   276.   The allegations in this paragraph purport to characterize the CWA and its
14   implementing regulations, which speak for themselves and are the best evidence of their
15   contents. Federal Defendants deny any allegation inconsistent with the CWA and its
16   implementing regulations.
17   277.   The allegations in this paragraph purport to characterize the CWA and its
18   implementing regulations, which speak for themselves and are the best evidence of their
19   contents. Federal Defendants deny any allegation inconsistent with the CWA and its
20   implementing regulations.
21   278.   The allegations in the first sentence of this paragraph purports to characterize the
22   ROD and CWA Section 404 permit, which speak for themselves and are the best
23   evidence of their contents. Federal Defendants deny any allegation inconsistent with the
24   ROD or CWA Section 404 permit. Federal Defendants deny the allegations in the second
25   sentence of this paragraph. The allegations in the third sentence of this paragraph
26   consists of legal conclusions, to which no response is required.
27   279.   The allegations in this paragraph purport to characterize the CWA and its
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                              39
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 40 of 46




1    implementing regulations, which speak for themselves and are the best evidence of their
2    contents. Federal Defendants deny any allegation inconsistent with the CWA and its
3    implementing regulations.
4    280.   The allegations in this paragraph consist of legal conclusions, to which no
5    response is required.
6    281.   The allegations in this paragraph consist of legal conclusions, to which no
7    response is required.
8    282.   Federal Defendants incorporate all preceding paragraphs of this Answer herein by
9    reference.
10   283.   The allegations in the first sentence of this paragraph purport to characterize the
11   CWA Section 404 permit, which speaks for itself and is the best evidence of its contents.
12   Federal Defendants deny any allegation inconsistent with the CWA Section 404 permit.
13   Federal Defendants the allegations in the second sentence of this paragraph.
14   284.   The allegations in the first sentence of this paragraph purport to characterize the
15   Draft EIS and Public Notice, which speak for themselves and are the best evidence of
16   their contents. Federal Defendants deny any allegation inconsistent with the Draft EIS or
17   Public Notice. Federal Defendants deny the allegations in the second sentence of this
18   paragraph.
19   285.   The allegations in this paragraph purport to characterize the CWA and its
20   implementing regulations, which speak for themselves and are the best evidence of their
21   contents. Federal Defendants deny any allegation inconsistent with the CWA and its
22   implementing regulations.
23   286.   The allegations in this paragraph purport to characterize the CWA and its
24   implementing regulations, which speak for themselves and are the best evidence of their
25   contents. Federal Defendants deny any allegation inconsistent with the CWA and its
26   implementing regulations.
27   287.   The allegations in the first sentence of this paragraph purport to characterize the
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                                 40
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 41 of 46




1    Public Notice, which speaks for itself and is the best evidence of its contents. Federal
2    Defendants deny any allegation inconsistent with the Public Notice. The allegations in
3    the second sentence of this paragraph consist of legal conclusions, to which no response
4    is required.
5    288.   The allegations in this paragraph consist of legal conclusions, to which no
6    response is required.
7    289.   Federal Defendants incorporate all preceding paragraphs of this Answer herein by
8    reference.
9    290.   The allegations in this paragraph consist of legal conclusions, to which no
10   response is required. To the extent a response is required, Federal Defendants deny the
11   allegations in this paragraph and deny any violation of law. Federal Defendants also deny
12   the allegations in this paragraph because the term “significant and substantial changes” is
13   vague and ambiguous and therefore Federal Defendants are without sufficient
14   information to form a belief about the allegations.
15   291.   The allegations in the first sentence of this paragraph purport to characterize the
16   ROD, which speaks for itself and is the best evidence of its contents. Federal Defendants
17   deny any allegation inconsistent with the ROD. The allegations in the second sentence of
18   this paragraph purport to characterize the Public Notice and Draft EIS, which speak for
19   themselves and are the best evidence of their contents. Federal Defendants deny any
20   allegation inconsistent with the Public Notice or Draft EIS.
21   292.   The allegations in this paragraph consist of legal conclusions, to which no
22   response is required. To the extent a response is required, Federal Defendants deny the
23   allegations in this paragraph and deny any violation of law.
24   293.   The allegations in this paragraph consist of legal conclusions, to which no
25   response is required. To the extent a response is required, Federal Defendants deny the
26   allegations in this paragraph and deny any violation of law.
27   294.   The allegations in this paragraph consist of legal conclusions, to which no
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                                 41
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 42 of 46




1    response is required. To the extent a response is required, Federal Defendants deny the
2    allegations in this paragraph and deny any violation of law.
3    295.   Federal Defendants incorporate all preceding paragraphs of this Answer herein by
4    reference.
5    296.   The allegations in this paragraph consist of legal conclusions, to which no
6    response is required. To the extent a response is required, Federal Defendants deny the
7    allegations in this paragraph and deny any violation of law.
8    297.   The allegations in this paragraph consist of legal conclusions, to which no
9    response is required. To the extent a response is required, Federal Defendants deny the
10   allegations in this paragraph and deny any violation of law.
11   298.   The allegations in this paragraph consist of legal conclusions, to which no
12   response is required. To the extent a response is required, Federal Defendants deny the
13   allegations in this paragraph and deny any violation of law.
14   299.   The allegations in this paragraph consist of legal conclusions, to which no
15   response is required. To the extent a response is required, Federal Defendants deny the
16   allegations in this paragraph and deny any violation of law.
17   300.   Federal Defendants incorporate all preceding paragraphs of this Answer herein by
18   reference.
19   301.   Federal Defendants admit the Corps partly relied on the 2013 Biological Opinion
20   and Conference Opinion, and the 2016 Amended Biological Opinion and Conference
21   Opinion prepared by the U.S. Fish and Wildlife Service in evaluating the proposed
22   activity for compliance with the ESA.
23   302.   The allegations in first sentence of this paragraph purport to characterize
24   unspecified documents in separate ongoing litigation, which speak for themselves and are
25   the best evidence of its contents. Federal Defendants deny any allegation inconsistent
26   with the unspecified documents. The allegations in the second sentence of this paragraph
27   consist of legal conclusions, to which no response is required.
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                              42
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 43 of 46




1    303.   The allegations in this paragraph consist of legal conclusions, to which no
2    response is required. To the extent a response is required Federal Defendants deny the
3    allegations in this paragraph and deny any violation of law.
4    304.   The allegations in this paragraph consist of legal conclusions, to which no
5    response is required.
6
                             RESPONSE TO REQUEST FOR RELIEF
7
            The allegations set forth in paragraphs A through E under the heading “REQUEST
8
     FOR RELIEF” consist of Plaintiffs’ characterization of their requested relief, to which no
9
     response is required. To the extent a response is required, Federal Defendants deny that
10
     Plaintiffs are entitled to the relief sought or to any relief whatsoever.
11
12
                                        GENERAL DENIAL
13
        To the extent that any factual allegation in the Complaint has not been admitted or
14
        specifically responded to, Federal Defendants deny such allegation.
15
16
17                                     AFFIRMATIVE DEFENSES

18          Federal Defendants assert the following defenses to the claims made in Plaintiffs’

19   Complaint:

20          1. Claims in the Complaint fail to state a claim upon which relief can be granted.

21          2. The Court lacks jurisdiction over some or all of Plaintiffs’ claims.

22          3. Plaintiffs lack standing as to some or all of their claims.

23          4. Some of Plaintiffs’ claims are not ripe for review.

24          5. Federal Defendants reserve the right to raise any defense—including, but not

25              limited to, those expressly found in Federal Rules of Civil Procedure 8(c) and

26              12—that may be supported by the record in the instant action.

27
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                             43
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 44 of 46




1    Respectfully submitted this 15th day of July, 2019,
2                                        LAWRENCE VANDYKE
3                                        Deputy Assistant Attorney General
                                         U.S. Department of Justice
4                                        Environment & Natural Resources Division
5
                                         /s/ Simi Bhat
6                                        SIMI BHAT
                                         Trial Attorney
7                                        U.S. Department of Justice
8                                        Environmental Defense Section
                                         Environment & Natural Resources Division
9                                        301 Howard St., Ste. 1050
                                         San Francisco, CA 94105
10
                                         (415) 744-6473
11                                       simi.bhat@usdoj.gov
12                                       ANDREW SMITH
13                                       Senior Trial Attorney
                                         U.S. Department of Justice
14                                       Natural Resources Section
                                         Environment & Natural Resources Division
15
                                         c/o United States Attorney’s Office
16                                       201 Third Street, N.W., Suite 900
                                         P.O. Box 607
17                                       Albuquerque, New Mexico 87103
18                                       Phone: (505) 224-1468
                                         andrew.smith@usdoj.gov
19
                                         DEDRA S. CURTEMAN
20                                       Trial Attorney
21                                       U.S. Department of Justice
                                         Natural Resources Section
22                                       Environment & Natural Resources Division
23                                       4 Constitution Square
                                         150 M St. N.E., Ste. 3.137
24                                       Washington, D.C. 20002
                                         Phone: (202) 305-0446
25                                       dedra.curteman@usdoj.gov
26
27
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                   44
            Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 45 of 46



                                        Attorneys for Federal Defendants
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT              45
             Case 4:19-cv-00177-JAS Document 87 Filed 07/15/19 Page 46 of 46



                                  CERTIFICATE OF SERVICE
1
2           I HEREBY CERTIFY that on the 15th day of July, 2019, I filed the foregoing
3    document electronically through the CM/ECF system, which caused all parties or counsel
4
     of record to be served by electronic means, as more fully reflected on the Notice of
5
     Electronic Filing.
6
7
                                                    /s/ Simi Bhat
8                                                   Simi Bhat
9                                                   U.S. Department of Justice

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28    FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT                           46
